60 F.3d 831
76 A.F.T.R.2d 95-5743
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Donald G. KARRAS, Lisa Karras, Appellants.
No. 94-3503.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 5, 1995.Filed:  July 14, 1995.

Before McMILLIAN, LOKEN and HANSEN, Circuit Judges.
PER CURIAM.


1
Donald and Lisa Karras appeal from the final judgment entered in the District Court1 for the District of South Dakota, granting the government summary judgment in its action to foreclose on settlement proceeds received by their father, Chris Karras, in partial satisfaction of tax liens arising from Chris's unpaid taxes.  For reversal, appellants argue the district court erred in finding an agreement between Donald and Chris, which they maintained entitled them to the settlement funds, was champertous.  They also argue they had an equitable lien on those funds, which took priority over the tax lien.


2
We have reviewed de novo the district court's grant of summary judgment, see Karras v. Karras, 16 F.3d 245, 247 (8th Cir. 1994) (per curiam), including the district court's determination of state law, see United States v. Bryant, 15 F.3d 756, 758 (8th Cir. 1994).  Finding no error of law or fact, and believing that an opinion would be of no precedential value, we summarily affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable John B. Jones, Senior United States District Judge for the District of South Dakota